     Case 2:16-cv-02978-JAD-NJK Document 162 Filed 06/30/21 Page 1 of 2



 1    Cheryl L. O’Connor
      Nevada Bar No. 14745
 2    coconnor@jonesday.com
      Ryan D. Ball
 3    Admitted Pro Hac Vice
      rball@jonesday.com
 4    JONES DAY
      3161 Michelson Drive, Suite 800
 5    Irvine, CA 92612.4408
      Telephone:    (949) 851-3939
 6    Facsimile:    (949) 553-7539
 7    Jennifer L. Braster
      Nevada Bar No. 9982
 8    NAYLOR & BRASTER
      1050 Indigo Drive, Suite 200
 9    Las Vegas, NV 89145
      Telephone:     (702) 420-7000
10    Facsimile:     (702) 420-7001
      jbraster@naylorandbrasterlaw.com
11
      Attorneys for Defendant
12    Experian Information Solutions, Inc.
13                                UNITED STATES DISTRICT COURT

14                                       DISTRICT OF NEVADA

15
      JOHN E. ASHCRAFT,                                  Case No. 2:16-cv-02978-JAD-NJK
16
                         Plaintiff,                         STIPULATION AND ORDER TO
17                                                          EXTEND TIME FOR PARTIES TO
             v.                                             FILE JOINT PRETRIAL ORDER
18
      EXPERIAN INFORMATION SOLUTIONS,                       [Second Request]
19    INC.,
20                       Defendant.                                    ECF No. 162

21

22          Pursuant to LR IA 6-1, Plaintiff John Ashcraft (“Plaintiff”) and Experian Information

23   Solutions, Inc. (“Experian”) (collectively, the “Parties”), by and through their respective counsel

24   of record, hereby stipulate and request that this Court extend the deadline to file the joint pretrial

25   order, currently set for July 2, 2021 (ECF No. 161) and set the following deadlines:

26          1.      Plaintiff shall provide a draft of the joint pretrial order to Experian by July 9, 2021.

27          2.      Experian shall provide its revisions to Plaintiff by July 23, 2021.

28
                                                                                                           S
     Case 2:16-cv-02978-JAD-NJK Document 162 Filed 06/30/21 Page 2 of 2



 1           3.      Plaintiff shall provide any further revisions to Experian by July 28, 2021.
 2           4.      The parties shall file the joint pretrial order by July 30, 2021.
 3           This stipulation is made in good faith and not for purposes of delay. The stipulation is made
 4   to provide Plaintiff sufficient time to provide a draft of the joint pretrial order and Experian
 5   sufficient time to provide its insertions and revisions to that draft of the joint pretrial order in light
 6   of other professional and personal obligations of counsel for both parties.
 7   IT IS SO STIPULATED.
 8   Dated: June 30, 2021.
 9    /s/ Jennifer L. Braster                              /s/ Miles N. Clark
      Jennifer L. Braster, Esq. (NBN 9982)                 Matthew I. Knepper, Esq. (NBN 12796)
10    Andrew J. Sharples, Esq (NBN 12866)                  Miles N. Clark, Esq. (NBN 13848)
      NAYLOR & BRASTER
11    1050 Indigo Drive, Suite 200                         KNEPPER & CLARK LLC
      Las Vegas, NV 89145                                  5510 So. Fort Apache Rd., Suite 30
12                                                         Las Vegas, NV 89148
      Cheryl L. O’Connor, Esq. (NBN 14645)
13    Ryan D. Ball, Esq. (Pro Hac Vice)                    David H. Krieger, Esq. (NBN 9086)
      JONES DAY                                            KRIEGER LAW GROUP, LLC
14    3161 Michelson Drive, Suite 800                      2850 W. Horizon Ridge Parkway, Suite 200
      Irvine, CA 92612.4408                                Henderson, NV 89052
15
      Attorneys for Experian Information Solutions,        Attorneys for Plaintiff
16    Inc.
17

18

19                                                   ORDER
20
     IT IS SO ORDERED.
21
      Dated: _____
             July 12, 2021                                UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28


                                                        -2-
